1                                                                          JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
                                        )
11   CHRISTINA CALDWELL,                ) Case No. ED CV 19-754-DMG (MRWx)
                                        )
12                           Plaintiff, )
                                        )
13               v.                     ) JUDGMENT
                                        )
14                                      )
     OS RESTAURANT SERVICES, LLC, a )
15   corporation doing business as      )
                                        )
16   FLEMING’S PRIME STEAKHOUSE         )
     AND WINEBAR,                       )
17                                      )
                             Defendant. )
18                                      )
19
20         This Court having granted Defendant OS Restaurant Services, LLC’s Motion for
21   Summary Judgment by Order dated May 13, 2021,
22         IT IS ORDERED, ADJUDGED AND DECREED that judgment is entered in favor
23   of Defendant and against Plaintiff Christina Caldwell.
24
25   DATED: May 13, 2021
26                                                            DOLLY M. GEE
27                                                    UNITED STATES DISTRICT JUDGE

28



                                                -1-
